DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 2, 4, 6, 7, 10-15, and 17-22 have been cancelled. Claims 1, 3, 5, 8, 9, 16, and 23-27 have been allowed. Claim 28 is added. 
Claim Objections
	Claim 6 has been cancelled. Thus, the objection to claim 6 is withdrawn.
Allowable Subject Matter
Claims 1, 3, 5, 8, 9, 16, and 23-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes method of managing a plurality of parking spaces, comprising: monitoring a parking space with a single imaging camera sensor capable of alternating between capturing an occupancy image and capturing a high resolution identity image, said monitoring effected by obtaining the occupancy image with said single imaging camera sensor of an imaging unit; detecting, by said imaging unit, occupancy or vacancy of said parking space by classifying said occupancy image; based on detecting vacancy of said parking space, providing the occupancy image to a graphical user interface of a human operator; receiving a change of status from the human operator for the parking space from the vacancy status to an occupied status; and in response to the change of status received from the human operator: sending a request to said imaging unit to capture the high resolution identity image of a vehicle occupying said parking space; capturing said high resolution identity image of said vehicle occupying said parking space, with said single imaging camera sensor; storing at least part of said high resolution identity image; and processing said high resolution identity image to extract a vehicle identifier of said vehicle from said high resolution identity image.
Further, the claimed invention includes a method of managing a plurality of parking spaces, comprising: monitoring a parking space by obtaining a first type of image from an imaging camera sensor of an imaging unit; determining occupancy or vacancy of said parking space by classifying said first type of image; based on determining vacancy of said parking space, providing the first type of image to a graphical user interface of a human operator; receiving a change of status from the human operator for the parking space from the vacancy status to an occupied status; in response to the change of status received from the human operator: obtaining, as a result of said parking space having said occupied status, a second type of image, said second type of image being a high resolution image of a vehicle occupying said parking space, said high resolution image obtained by same said imaging camera sensor; storing at least part of said high resolution image; and processing said high resolution image to extract a vehicle identifier of said vehicle from said high resolution image; and in response to an inquiry, by a customer, that includes vehicle information entered in the form of one of a keyed in license plate number, a keyed in make or color of vehicle, or an encoded vehicle license plate number read from a receipt or access ticket issued to said customer, prior to parking said vehicle: having a system controller compare said entered vehicle information to said vehicle identifier extracted from said high resolution image obtained by said imaging camera sensor, 
Chew [US 2009/0309760 A1] discloses a method for use in the management of vehicle parking in a vehicle parking area having a plurality of vehicle parking spaces, the method comprising determining the locations of vacant vehicle parking spaces; and displaying the locations of vacant vehicle parking spaces to people seeking to park vehicles [See Chew, Abstract]. The invention relates to vehicle parking [See Chew, 0001]. In particular, it relates to apparatus and method for locating, identifying and tracking vehicles in a car park [See Chew, 0001].
Chew fails to explicitly disclose receiving a change of status from the human operator for the parking space from the vacancy status to an occupied status; in response to the change of status received from the human operator: obtaining, as a result of said parking space having said occupied status, a second type of image, said second type of image being a high resolution image of a vehicle occupying said parking space, said high resolution image obtained by same said imaging camera sensor.
Reuter [US 2008/0158365 A1] discloses a data reader comprises a camera that has an adjustable resolution and acquisition speed [See Reuter, Abstract]. The camera is maintained at a low level resolution and fast speed and is periodically actuated to acquire images [See Reuter, Abstract]. When an acquired image indicates that an object is present, the resolution of the camera is increased, and a higher resolution image is acquired and decoded [See Reuter, Abstract]. The imaging system of the camera is therefore used to trigger data acquisitions, thereby eliminating the need for external triggers and sensor devices [See Reuter, Abstract].
Reuter fails to explicitly disclose receiving a change of status from the human operator for the parking space from the vacancy status to an occupied status; in response to the change of status received from the human operator: obtaining, as a result of said parking space having said occupied status, a second type of image, said second type of image being a high resolution image of a vehicle occupying said parking space, said high resolution image obtained by same said imaging camera sensor.
McMordie et al. (Hereafter, “McMordie”) [US 2011/0063446 A1] relates generally to systems and methods for the detection, tracking and recognition of objects, and more specifically for detection, tracking and recognition of faces, eyes, irises and/or other facial characteristics, license plates and other objects of interest in a variety of environments and conditions [See McMordie, 0002]. Objects of interest are detected and identified using multiple cameras having varying resolution and imaging parameters [See McMordie, Abstract]. An object is first located using a low resolution camera [See McMordie, Abstract]. A second camera (or lens) is then directed at the object's location using a steerable mirror assembly to capture a high-resolution image at a location where the object is thought to be based on image acquired by the wide-angle camera [See McMordie, Abstract]. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image [See McMordie, Abstract]. If an object is detected and the image is of sufficiently high quality, detailed facial, alpha-numeric, or other pattern recognition techniques may be applied to the image [See McMordie, Abstract].
McMordie fails to explicitly disclose receiving a change of status from the human operator for the parking space from the vacancy status to an occupied status; in response to the change of status received from the human operator: obtaining, as a result of said parking space having said occupied status, a second type of image, said second type of image being a high resolution image of a vehicle occupying said parking space, said high resolution image obtained by same said imaging camera sensor.
Hausen et al. (Hereafter, “Hausen”) [US 2004/0059693 A1] relates to a method for the payment of a service, such as parking rights for an automotive vehicle, issued by a terminal such as a Pay & Display machine [See Hausen, Abstract]. The method includes the stages of: a user who has first registered with a server calls the said server using appropriate telecommunication means; the said server identifies the said telecommunication means, the user and the terminal through the call signal and sends a message authorising access to the said terminal; when said message is received, the said terminal authorises the user to use its services on set conditions [See Hausen, Abstract]. This invention covers a method using a mobile telephone for paying for a product or service dispensed by a device [See Hausen, 0001]. This invention particularly covers payment for a parking space or parking fees for an automotive vehicle with the help of a payment terminal such as a Pay & Display machine, parking meter or pay on foot device using a mobile telephone [See Hausen, 0001].
Hausen fails to explicitly disclose receiving a change of status from the human operator for the parking space from the vacancy status to an occupied status; in response to the change of status received from the human operator: obtaining, as a result of said parking space having said occupied status, a second type of image, said second type of image being a high resolution image of a vehicle occupying said parking space, said high resolution image obtained by same said imaging camera sensor.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482